DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendments to the Claims 1, 13 and 17 are sufficient to overcome the 112 rejections from the previous action.
 	Claims 1 and 3-20 are pending, with Claim 2 canceled. 

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments for the 112(a) rejections, see pg. 6 lines 19-21, filed 09/13/2022, are not sufficient, as the Figures 3A-3B and 4A-4D do not illustrate how the cartridge retains fluid if the piston is not part of the cartridge, but rather is part of the outer casing. The rejection is therefore maintained.  

Applicant’s arguments, see pg. 7 line 31—pg. 8 line 9, filed 09/13/2022, with respect to the rejection(s) of Claim 13 under Cowe et al., (US 2017/0007765) have been fully considered and the arguments are not persuasive. 
In response to applicant’s argument on pg. 7 line 27 -pg. 8 line 8, the examiner has not used the circuit board (130) as the mobile communications device. Further, the claim does not positively recite a mobile communication device and the limitation has been interpreted as a case being capable of being used for a mobile communications device.  Applicant argues that Schweikert, at best, only describes a housing for a vial and a shaft of the injection device; however, as seen in Figs 1-2 of Schweikert, a vial, a shaft, and additional components such as the injection spring (111) and retraction spring (103) are also included within the housing. Therefore the housing is at least capable of having a mobile communication device within. 
Applicant’s arguments for Claims 1 and 17 are similar to the arguments for Claim 13, and the examiner respectfully directs the applicant to the above response to said arguments. In the modification of Cowe and Schweikert, the case encapsulates the auto injector device, said case including the sensor therewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 13 and 17 are been rejected under 35 USC 112(a) enablement. Claims 1, 13 and 17 state “an outer casing attached to the cartridge and including a piston configured to pump the fluid in the cartridge...wherein the cartridge is detachable from the outer casing” without providing any supporting interconnecting mechanical elements to get the result. The disclosure lacks explanation of how fluid is being retained in the cartridge if the piston is not part of the cartridge, but rather is part of the outer casing.
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what structure is retaining fluid in the cartridge to get the claimed result of the piston being part of the outer casing.
The breadth of the claims is large simply because a result is claimed instead of any particular structural configuration. Due to that, there are an infinite number of mechanical interconnections which are lacking to meet the claimed function of the cartridge being configured to contain a fluid.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure allows the cartridge to be configured to contain a fluid without the piston being part of the cartridge, but rather being part of the outer casing, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine how the cartridge is configured to contain a fluid when the outer casing is attached to the cartridge and includes a piston configured to pump fluid in the cartridge and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the cartridge being configured to contain a fluid when the outer casing is attached to the cartridge and includes a piston configured to pump fluid in the cartridge and thus the invention is not enabled.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claims 3-5 and 11, depend upon canceled Claim 2, therefore are improper. Claims 6-10 and 12 depend upon the improperly dependent claims, therefore inherit the deficiencies. For the purposes of examination, the examiner is interpreting Claims 3-5 and 11 to depend upon Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cowe et al., (US 2017/0007765) in view of Schweikert et al., (US 2016/0193408) and Heyd et al., (US 2011/0083445).
Regarding Claim 1, Cowe teaches an auto injector device (Fig. 1, (1)), comprising: 
a cartridge (Fig. 1, (30)) configured to contain a fluid ([0049] including medication to be delivered, in a liquid form), the cartridge (30) including a needle (Fig. 1, (34));
an outer casing (Fig. 1, (20)) attached to the cartridge (30) and including a piston (Fig. 1, (12, 16)) configured to pump the fluid in the cartridge (30) through the needle (34) in response to application of a force during injection of the auto injector device (1); and
wherein the cartridge (30) is detachable from the outer casing ([0024] and [0049] wherein the cartridge is removably connected to the outer casing, and can be removed and replaced from the housing, therefore is detachable).
However, Cowe doesn’t explicitly teach wherein the auto injector device is encapsulated in a case for a mobile communications device, and wherein the outer casing is fixed to the case, and wherein at least a portion of an inner surface of the case includes fiberglass material.
In related prior art, Schweikert teaches an auto injector device (Schweikert Fig. 2, (110, 104)) being encapsulated in a case for a mobile communications device (Schweikert Fig. 2, (120, 130)), wherein the outer casing is fixed to the case (Schweikert Fig. 2, wherein (120, 130) is fixed to (110, 104)). As this case (120, 130) encapsulates the auto injector (110, 104), it would be obvious that should an auto injector have an outer casing, said auto injector and its outer casing would thus be encapsulated in, and similarly fixed to, the case for a mobile communications device (120, 130). Because a portion of the vial is encapsulated within, it is therefore at least partially fixed.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto injector of Cowe, to include a case for a mobile communications device wherein the outer casing is fixed to the case, as taught by Schweikert, for the motivation of implementing post-usage safety mechanisms such as needle retraction (Schweikert [0030] and [0034]), as Cowe already teaches a means of protecting the needle to prevent unwanted needle stick injuries (Cowe [0062]).
However, Cowe and Schweikert are silent to wherein the case includes an inner surface, wherein the inner surface includes fiberglass material.
In related medicament container prior art, Heyd teaches a case, wherein the surfaces of the case itself may be comprised of fiberglass material (Heyd [0021]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the case of Cowe and Schweikert, such that the inner surface includes fiberglass material, as taught by Heyd, for the motivation of having an impact-resistant non-thermally conductive material to allow temperature-controlled portability of a medicament container (Heyd [0021]).

Regarding Claim 3, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 2 (according to the examiner’s interpretation, wherein Claim 3 depends upon Claim 1), wherein the case includes an outer surface, and wherein the outer surface includes polycarbonate material.

Regarding Claim 4, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 2 (according to the examiner’s interpretation, wherein Claim 4 depends upon Claim 1). 
While Cowe and Schweikert and Heyd teaches having sensors, the combination is silent to a sensor attached to the case and in wireless communication with an emergency alert system; and wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert systemin response to application of the force during the injection.
In related prior art, Schweikert teaches an auto injector device (Schweikert (120, 130)) a sensor attached to the case (Schweikert (130) having sensors (152, 154)) and in wireless communication with an emergency alert system (Schweikert [0030-0031] wherein contact with said sensors will trigger an alert signal wirelessly communicating a 911 call message). 
Regarding “wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection”, Schweikert [0030] teaches movement of the plunger displaces a dosage of medication, that movement causing engagement with sensor contact elements (152, 154) to close a circuit for triggering alert signal (160) to be sent out to first responders. While the sensors sense movement of the plunger to communicate with the emergency alert system in response to application of the force during the injection, the combined device of Cowe in view of Schweikert should be considered. Movement of the plunger in the combined device, as taught by Cowe in Figs 2A-2D, results in movement of the needle as a result of plunger movement when the injection is delivered. Therefore, movement of the plunger also causes movement of the needle, and, movement of the plunger causes the sensor to wirelessly communicate an emergency alert to 911 and first responders.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto injector of Cowe and Schweikert and Heyd, to include a sensor attached to the case and in wireless communication with an emergency alert system; and wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection; all as taught by Schweikert, for the motivation of enabling first responders to access information about a patient (including identity and medical history of the user) for strategic medical response (Schweikert [0030]) when the device is used, since professional medical assistance is generally required immediately after injection delivery (Schweikert [0026]).

Regarding Claim 5, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 2 (according to the examiner’s interpretation, wherein Claim 5 depends upon Claim 1), further comprising:
a safety chamber (Cowe Fig. 1, seen in (40)) in the outer casing fixed to the case opposite the cartridge (wherein in the modified device, the outer casing is fixed to the case);
wherein the safety chamber (Cowe (40)) is configured to receive the piston in response to application of the force during the injection (seen in Cowe Fig. 2A, wherein the piston (12, 16) is received in the safety chamber).

Regarding Claim 6, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 5. While Cowe and Schweikert and Heyd teach having a spring between the safety chamber and cartridge, the combination doesn’t explicitly teach a spring in the outer casing fixed to the case.
In related prior art, Schweikert teaches an auto injector device having a case (Schweikert (120, 130)), wherein the spring (Schweikert Fig. 2, (103, 111)) in the outer casing is fixed to the case (Schweikert Fig. 2, wherein (103) is fixed to the case (120)) and contacting a portion of the piston between the safety chamber and the cartridge (Schweikert Fig. 2, wherein (111) contacts both plunger and piston between safety chamber (interior of (120)) and cartridge (104)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto injector device of Cowe and Schweikert and Heyd, to include a spring in the outer casing fixed to the case and contacting a portion of the piston between the safety chamber and cartridge, as taught by Schweikert, for the motivation of allowing needle retraction (Schweikert [0034]) for preventing user pricks with the needle prior to, or after, use (Schweikert [0027]). In Cowe annotated Fig. 2(A) below, the modified spring (111*) would therefore be contacting a portion of the piston between the safety chamber and cartridge, as indicated by the annotated rectangle below.

    PNG
    media_image1.png
    112
    413
    media_image1.png
    Greyscale


Regarding Claim 7, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 6, wherein the portion of the piston includes one or more projections (Cowe Fig. 2B, projections seen at (16)), and wherein the safety chamber is configured to receive the one or more projections in response to application of the force during the injection (seen in Cowe Fig. 2A, wherein the safety chamber receives the projections (16)).

Regarding Claim 8, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 7, wherein the piston is configured to compress the spring (Cowe Fig. 2A, annotated, (111*)) towards the safety chamber (as seen in Cowe Fig. 2A, wherein the spring (111*) is compressed towards the safety chamber by the piston) in response to application of the force during the injection until the safety chamber receives the one or more projections (Cowe Fig. 2A, wherein the safety chamber receives the projections (16)); and wherein the spring is configured after compressing to expand away from the safety chamber and to move the piston toward the cartridge to dispense the fluid through the needle (Schweikert [0034], wherein spring (111), which would be (111*) in the modified auto injector device, advances the piston in a controlled manner). Further, seen in Cowe Fig. 2B, the needle dispenses fluid from the cartridge when the piston pushes the piston plunger, as a result of the spring expanding away from the safety chamber.

Regarding Claim 9, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 6, wherein the piston includes a first flange (Cowe Fig. 2A, annotated below, (16)) configured to compress the spring (Cowe Fig. 2A, (111*)) towards the safety chamber, a second flange (Cowe Fig. 2A, annotated below, (15-2*)) configured to move the cartridge in response to an expansion of the spring away from the safety chamber (as seen in Cowe Fig. 2A, annotated above, wherein spring (111*) works on a portion of (12, 16) to allow expansion away from the safety chamber, and moves the cartridge as well), and a third flange (Cowe Fig. 2A, annotated below, (15-3*)) configured to dispense the fluid in the cartridge in response to the expansion of the spring (as seen in Cowe Fig. 2B-2D, wherein fluid in the cartridge (30) is dispensed when the third flange interacts with the piston plunger to dispense medication into the injection site).

    PNG
    media_image2.png
    312
    499
    media_image2.png
    Greyscale


Regarding Claim 10, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 6. The modified auto injector device of Cowe and Schweikert and Heyd doesn’t explicitly teach further comprising: a safety hook movably fixed to the case, wherein the safety hook is configured to prevent movement of the spring upon application of the force during the injection.
In related prior art, Cowe [0065] and Fig. 7A, (19), illustrates the (safety block) safety hook which prevents firing of the device, therefore prevents movement of the spring upon application of force.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto injector device of Cowe and Schweikert and Heyd, to include a safety hook movably fixed to the case to prevent movement of the spring, as taught by Cowe, for the motivation of preventing firing by the trigger (Cowe [0065]) when unwanted.

Regarding Claim 11, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 2 (according to the examiner’s interpretation, wherein Claim 11 depends upon Claim 1).
In the modified device, the case as taught by Schweikert includes a first opening for receiving the mobile communications device (Schweikert Fig. 2, annotated, (Op1*) shows the first opening in the case (120, 130)) and a second opening (Schweikert Fig. 2, annotated, a second opening (Op2*) is separate from the first opening, where the cartridge carrying medicament (104) is received in the second opening) separate from the first opening (Op1*).

    PNG
    media_image3.png
    222
    494
    media_image3.png
    Greyscale

Therefore, the modified device of Cowe and Schweikert and Heyd, illustrated in Cowe annotated Fig. 1 below, the case would be mounted on the outer casing (20), as seen at (120*, 130*). Cowe in view of Schweikert and Heyd teaches the case includes a first opening for receiving the mobile communications device (seen at Cowe Fig. 1, annotated, (Op1*)). The first opening (Op1*) receives sensors (152, 154) of the mobile communications device of (130) on the piston.
Cowe and Schweikert and Heyd also teach a second opening (Op2*) separate from the first opening (Op1*), the cartridge (Cowe (30)) being detachable from the outer casing (Cowe (20)) through the second opening (Cowe [0024] and [0049] where the cartridge (30) is detachable from the outer casing therethrough).

    PNG
    media_image4.png
    255
    494
    media_image4.png
    Greyscale

Regarding Claim 12, Cowe in view of Schweikert and Heyd teaches the modified auto injector device of claim 11, wherein the cartridge (Cowe Fig. 6A, (22)) includes a cap (Cowe Fig. 6A-6B, (23, 36)), and wherein the cartridge (Cowe (22)) is detachable from the outer casing through the second opening using the cap (Cowe Figs 6A-6B wherein the second opening using the cap (23, 36) is the same opening throughout (22) which allows detachment from the outer casing (24) therefrom).

Claims 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cowe et al., (US 2017/0007765) in view of Schweikert et al., (US 2016/0193408).
Regarding Claim 13, Cowe teaches an auto injector device, comprising:
a cartridge (Fig. 1, (30)) configured to contain a fluid ([0049] including medication to be delivered, in a liquid form), the cartridge (30) including a needle (Fig. 1, (34)); and
an outer casing ([0049] wherein the outer casing overall is (20)) attached to the cartridge (30) and including a piston (Fig. 1, (12, 16)) configured to pump the fluid in the cartridge (30) through the needle (34) in response to application of a force during injection of the auto injector device (1); and
wherein the cartridge (30) is detachable from the outer casing ([0049] wherein the cartridge is removably connected to the outer casing, therefore is detachable).
Cowe doesn’t explicitly teach wherein the auto injector device is encapsulated in a case for a mobile communications device, wherein the outer casing is fixed to the case.
In related prior art, Schweikert teaches an auto injector device (Fig. 2, (110, 104)) being encapsulated in a case for a mobile communications device (Fig. 2, (120, 130)), wherein the outer casing is fixed to the case (Fig. 2, wherein (120, 130) is fixed to (110, 104)). As this case encapsulates the auto injector, it would be obvious that an auto injector’s outer casing would thus be encapsulated in and fixed to the case for a mobile communications device. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto injector of Cowe, to include a case for a mobile communications device wherein the outer casing is fixed to the case, as taught by Schweikert, for the motivation of implementing post-usage safety mechanisms such as needle retraction (Schweikert [0030]), as Cowe already teaches a means of protecting the needle to prevent unwanted needle stick injuries (Cowe [0062]).

Regarding Claim 15, Cowe in view of Schweikert teaches the modified auto injector device of claim 13.
While Cowe and Schweikert teaches having sensors, the combination is silent to a sensor attached to the case and in wireless communication with an emergency alert system; and wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert systemin response to application of the force during the injection.
Related prior art Schweikert teaches an auto injector device (Schweikert (120, 130)) having a sensor attached to the case (Schweikert (130) having sensors (152, 154)) and in wireless communication with an emergency alert system (Schweikert [0030-0031] wherein contact with said sensors will trigger an alert signal wirelessly communicating a 911 call message).
Regarding “wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection”, Schweikert [0030] teaches movement of the plunger displaces a dosage of medication, that movement causing engagement with sensor contact elements (152, 154) to close a circuit for triggering alert signal (160) to be sent out to first responders. While the sensors sense movement of the plunger to communicate with the emergency alert system in response to application of the force during the injection, the combined device of Cowe in view of Schweikert should be considered. Movement of the plunger in the combined device, as taught by Cowe in Figs 2A-2D, results in movement of the needle as a result of plunger movement when the injection is delivered. Therefore, movement of the plunger also causes movement of the needle, and, movement of the plunger causes the sensor to wirelessly communicate an emergency alert to 911 and first responders.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the auto injector of Cowe and Schweikert, to include a sensor attached to the case and in wireless communication with an emergency alert system; and wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection; all as taught by Schweikert, for the motivation of enabling first responders to access information about a patient (including identity and medical history of the user) for strategic medical response (Schweikert [0030]) when the device is used, since professional medical assistance is generally required immediately after injection delivery (Schweikert [0026]).

Regarding Claim 16, Cowe in view of Schweikert teaches the modified auto injector device of claim 13.
In the modified device, the case as taught by Schweikert includes a first opening for receiving the mobile communications device (Schweikert Fig. 2, annotated, (Op1*) shows the first opening in the case (120, 130)) and a second opening (Schweikert Fig. 2, annotated, a second opening (Op2*) is separate from the first opening, where the cartridge carrying medicament (104) is received in the second opening) separate from the first opening (Op1*).

    PNG
    media_image3.png
    222
    494
    media_image3.png
    Greyscale

Therefore, the modified device of Cowe and Schweikert, illustrated in Cowe annotated Fig. 1 below, the case would be mounted on the outer casing (20), as seen at (120*, 130*). Cowe in view of Schweikert teaches the case includes a first opening for receiving the mobile communications device (seen at Cowe Fig. 1, annotated, (Op1*)). The first opening (Op1*) receives sensors (152, 154) of the mobile communications device of (130) on the piston.
Cowe and Schweikert also teach a second opening (Op2*) separate from the first opening (Op1*), the cartridge (Cowe (30)) being detachable from the outer casing (Cowe (20)) through the second opening (Cowe [0024] and [0049] where the cartridge (30) is detachable from the outer casing therethrough).

    PNG
    media_image4.png
    255
    494
    media_image4.png
    Greyscale

Regarding Claim 17, Cowe teaches an auto injector device, comprising: 
a cartridge (Fig. 1, (30)) configured to contain a fluid ([0049] including medication to be delivered, in a liquid form), the cartridge (30) including a needle (Fig. 1, (34)); and
an outer casing (Fig. 1, (20)) attached to the cartridge (30) and including a piston (Fig. 1, (32)) configured to pump the fluid in the cartridge (30) through the needle (34) in response to application of a force during injection of the auto injector device (1);
wherein the cartridge (30) is detachable from the outer casing ([0024] and [0049] wherein the cartridge is removably connected to the outer casing, and can be removed and replaced from the housing, therefore is detachable).
While Cowe teaches having sensors, Cowe is silent to the auto injector device is encapsulated in a case for a mobile communications device, wherein the outer casing is fixed to the case; wherein a sensor is attached to the case and in wireless communication with an emergency alert system; and wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection.
Related prior art Schweikert teaches an auto injector device (Fig. 2, (110)) having a sensor attached to the case (130) having sensors (152, 154)) and in wireless communication with an emergency alert system (Schweikert [0030-0031] wherein contact with said sensors will trigger an alert signal wirelessly communicating a 911 call message).
Regarding “wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection”, Schweikert [0030] teaches movement of the plunger displaces a dosage of medication, that movement causing engagement with sensor contact elements (152, 154) to close a circuit for triggering alert signal (160) to be sent out to first responders. While the sensors sense movement of the plunger to communicate with the emergency alert system in response to application of the force during the injection, the combined device of Cowe in view of Schweikert should be considered. Movement of the plunger in the combined device, as taught by Cowe in Figs 2A-2D, results in movement of the needle as a result of plunger movement when the injection is delivered. Therefore, movement of the plunger also causes movement of the needle, and, movement of the plunger causes the sensor to wirelessly communicate an emergency alert to 911 and first responders.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing
date to modify the auto injector of Cowe, to include a sensor attached to the case and in wireless communication with an emergency alert system; and wherein the sensor is configured to sense movement of the needle and to communicate with the emergency alert system in response to application of the force during the injection; all as taught by Schweikert, for the motivation of enabling first responders to access information about a patient (including identity and medical history of the user) for strategic medical response (Schweikert [0030]) when the device is used, since professional medical assistance is generally required immediately after injection delivery (Schweikert [0026]).

Regarding Claim 19, Cowe in view of Schweikert teaches the modified auto injector device of claim 17.
In the modified device, the case as taught by Schweikert includes a first opening for receiving the mobile communications device (Schweikert Fig. 2, annotated, (Op1*) shows the first opening in the case (120, 130)) and a second opening (Schweikert Fig. 2, annotated, a second opening (Op2*) is separate from the first opening, where the cartridge carrying medicament (104) is received in the second opening) separate from the first opening (Op1*).

    PNG
    media_image3.png
    222
    494
    media_image3.png
    Greyscale

Therefore, the modified device of Cowe and Schweikert, illustrated in Cowe annotated Fig. 1 below, the case would be mounted on the outer casing (20), as seen at (120*, 130*). Cowe in view of Schweikert teaches the case includes a first opening for receiving the mobile communications device (seen at Cowe Fig. 1, annotated, (Op1*)). The first opening (Op1*) receives sensors (152, 154) of the mobile communications device of (130) on the piston.

    PNG
    media_image4.png
    255
    494
    media_image4.png
    Greyscale

Cowe and Schweikert also teach a second opening (Op2*) separate from the first opening (Op1*), the cartridge (Cowe (30)) being detachable from the outer casing (Cowe (20)) through the second opening (Cowe [0024] and [0049] where the cartridge (30) is detachable from the outer casing therethrough).

Regarding Claim 20, Cowe in view of Schweikert teaches the modified auto injector device of claim 19, wherein the cartridge (Cowe Fig. 6A, (22)) includes a cap (Cowe Fig. 6A-6B, (23, 36)), and wherein the cartridge (Cowe (22)) is detachable from the outer casing through the second opening using the cap (Cowe, wherein the second opening using the cap (23, 36) is the same opening throughout (22) which allows detachment from the outer casing (24) therefrom).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cowe et al., (US 2017/0007765) in view of Schweikert et al., (US 2016/0193408), as applied to Claim 13 and Claim 17 above respectively, and further in view of Heyd et al., (US 2011/0083445).
Regarding Claim 14, Cowe in view of Schweikert teaches the modified auto injector device of claim 13, wherein the case (Schweikert Fig. 2, (120, 130)) includes an inner surface and an outer surface.
Cowe and Schweikert are silent to wherein the case includes an inner surface, wherein the inner surface includes fiberglass material.
In related medicament container prior art, Heyd teaches a case, wherein the surfaces of the case itself may be comprised of fiberglass material (Heyd [0021]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the case of Cowe and Schweikert, such that the inner surface includes fiberglass material, as taught by Heyd, for the motivation of having an impact-resistant non-thermally conductive material to allow temperature-controlled portability of a medicament container (Heyd [0021]).
The combination of Cowe, Schweikert and Heyd is silent to wherein the outer surface includes polycarbonate material. 
In related prior art, Edwards teaches an auto injector (Edward Fig. 4, seen at (1000)) having a case (Edward Fig. 4, (1100)), wherein the case includes an outer surface, and wherein the outer surface includes polycarbonate material (Edwards [0136] wherein the housing (casing) can be constructed of a polycarbonate).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the case of Cowe and Schweikert and Heyd, such that the outer surface includes polycarbonate material, as taught by Edwards, for the motivation of having a durable housing material to protect the injection apparatus and/or user of the system (Edwards [0136]). 

Regarding Claim 18, Cowe in view of Schweikert teaches the modified auto injector device of claim 17, wherein the case (Schweikert Fig. 2, (120, 130)) includes an inner surface and an outer surface.
Cowe and Schweikert are silent to wherein the case includes an inner surface, wherein the inner surface includes fiberglass material.
In related medicament container prior art, Heyd teaches a case, wherein the surfaces of the case itself may be comprised of fiberglass material (Heyd [0021]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the case of Cowe and Schweikert, such that the inner surface includes fiberglass material, as taught by Heyd, for the motivation of having an impact-resistant non-thermally conductive material to allow temperature-controlled portability of a medicament container (Heyd [0021]). 
The combination of Cowe, Schweikert and Heyd is silent to wherein the outer surface includes polycarbonate material.
In related prior art, Edwards teaches an auto injector (Edward Fig. 4, seen at (1000)) having a case (Edward Fig. 4, (1100)), wherein the case includes an outer surface, and wherein the outer surface includes polycarbonate material (Edwards [0136] wherein the housing (casing) can be constructed of a polycarbonate).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the case of Cowe and Schweikert and Heyd, such that the outer surface includes polycarbonate material, as taught by Edwards, for the motivation of having a durable housing material to protect the injection apparatus and/or user of the system (Edwards [0136]).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783